NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-10 is the inclusion of the limitation of 2,6-bis(1,1-dimethylethyl)-4-methylphenol in all the claims which is not found in the prior art references, alone or in combination.  

The closest prior art references are the following:
Takahashi (US 2016/0096937) 
Murakami (US 2018/0305538)
JP 6148781

Takahashi, as described in the previous actions, exemplifies a methacrylic resin [1] which inherently possesses an Al and Li content, as claimed.
Takahashi teaches that the composition can include a hindered phenolic antioxidant, optionally in combination with a phosphorus antioxidizing agent, to prevent oxidation deterioration of optical properties, teaching the hindered phenolic antioxidants to include Irganox 1010 and Irganox 1076; however, does not teach or suggest the claimed hindered phenolic antioxidant.
Murakami teaches methacrylic resin compositions and films formed therefrom, teaching suitable thermal stabilizers to include hindered phenol antioxidants, optionally in combination with phosphoric antioxidants, teaching that the combination can be used to obtain the desired thermal stability, inhibiting Murakami teaches the content of the thermal stabilizer as preferably 0.01-0.5 parts by mass (p. 21, [0419]).
Therefore, while it may be obvious to one of ordinary skill in the art to substitute the antioxidants suggested by Murakami with BHT, applicants have shown that the presence of BHT provides improvements not obtainable by using Irganox 1010, even though they are taught as being functionally equivalent.
For example, applicants have shown that Irganox 1010 leaves white defects in films where BHT does not.  
For example, comparing Comp. Ex. 3 and 4, 0.15 parts of BHT versus 0.15 parts Irganox 1010 provides a resin film with a high thermogravimetric retention, but white defects are left on the film after formation.
When comparing the molecules that make up BHT and Irganox 1010, BHT has one reactive functional group and a MW of about 220 g/mol, whereas Irganox 1010 has four reactive functional groups and a MW of about 1178 g/mol.  The prior art related to methacrylic resin films prefers the use of Irganox 1010 over BHT, teaching that its high molecular weight prevents leaching from the resin and has a higher thermal decomposition temperature such that it can be used in compositions that require high processing temperatures.  


Therefore, based on the teachings of the prior art, one of ordinary skill in the art would not expect the use of BHT to provide improvements over Irganox 1010.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766